DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-10, 12-14, 21-23, 25 and 26 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.

Response to Arguments
	Applicant's arguments filed 3/29/2022, with respect to the prior art rejections over the combination of Houpt in view of Chen have been fully considered but they are not persuasive. The Applicant first argues that the combination of a high molecular weight, rate of application and mineral wool temperature has unexpected advantages. However, applicant’s evidence is not commensurate in scope with the broad ranges as recited in the claims. Therefore, the rejections of record are maintained as presented below.
The applicant argues that one would have no particular reason to modify the silicone as disclosed by Houpt or to select a high molecular weight silicone. However, the Examiner disagrees and maintains that one would have looked towards Chen’s silicone as Chen teaches that glass fibers coated with a high molecular weight silicone polymer have improved properties (see Chen at abstract). Furthermore, even though the final products of Houpt and Chen are not necessarily the same, the final products are primarily made of the same coated glass fibers, such that improvement of a property of that fiber would be expected to be beneficial in both types of products.
Applicant’s arguments with regards to claim 5 are convincing and the rejection of claim 5 has been withdrawn.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-4, 6-10, 12-14, 21, 22, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houpt et al. (U.S. PGPUB No. 2008/0171201) in view of Chen (CN1560158, reference is made to the previously provided English translation).

I.	Regarding claims 1, 2, 6-10, 13, 14, 21, 22, 25 and 26, Houpt teaches a method comprising: providing a glass fiber loose-fill mineral wool (0034); applying to the mineral wool a solvent-borne coating composition (0027) comprising a silicone additive in an amount of 0.1-2% by weight (0027); and allowing the solvent to evaporate to provide silicone-coated mineral wool (0034). Houpt teaches the silicone-coated mineral wool used as loose-fill insulation material (0013) and the inclusion of an antistatic additive (the graphite) in an amount of 0.25-1% by weight of the fiberglass (abstract, note that overlapping ranges are prima facie obvious). However, Houpt fails to teach the specific silicone resin used and the silicone having the molecular weight as claimed. Additionally, Houpt fails to teach the rate of application/amount of silicone applied being in the ranges as claimed in claims 1, 13, 25 and 26 and the mineral wool is heated to a temperature of 200-500 °C when it is coated with the solvent-borne composition.
	First, Chen teaches use of a silicone (see above) such as a functionalized siloxane (vinyl functional silicone of Embodiment 1, page 5), a phenylsiloxane (Embodiment 3, page 7) or poly(dimethylsiloxane) (Embodiment 2, page 6) with the silicone having a molecular weight of 500 kDa to 800 kDa (abstract) for application to glass fibers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Chen’s siloxanes for Houpt’s generic silicone resins. One would have been motivated to make this modification as Chen teaches that glass fibers coated with the silicone polymer have improved properties (see Chen at abstract).
	Second, Houpt in view of Chen fail to teach the rate of application/amount of silicone being in the range of 0.1-2 mg of silicone/gram of mineral wool, or the range of 0.1-1 mg silicone per gram mineral wool, or 0.2-2 mg silicone per gram mineral wool, or 0.2-1 mg silicone per gram mineral wool applied. However, the rate/amount of silicone/gram of mineral wool is a result-effective variable as altering the amount of silicone applied to the mineral wool will alter the processing and insulation quality of the coated fiberglass (see Houpt at 0027). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
	Finally, Houpt fails to teach the wool being at a temperature of 200-500 °C when the solvent-borne coating composition is coated. However, Houpt teaches application of the coating composition directly after fiberization where the mineral wool is still heated, such that evaporation occurs quickly (0034). Also, Chen teaches providing a mineral wool comprising a collection of glass fibers (glass wool, see abstract); applying to the glass wool a solvent-borne coating composition comprising a silicone (abstract), such as a functionalized siloxane (vinyl functional silicone of Embodiment 1, page 5), a phenylsiloxane (Embodiment 3, page 7) or poly(dimethylsiloxane) (Embodiment 2, page 6) with the silicone having a molecular weight of 500 kDa to 800 kDa (abstract); and heating at a temperature of 70-250 °C (see the Table on page 8 of the original application) that will evaporate the solvent to provide a silicone-coated mineral wool. Houpt in view of Chen fail to specifically teach the temperature range as claimed during application of the coating composition. However, Chen teaches applying the coating in a temperature range overlapping the claimed range (see above). Furthermore, overlapping ranges are prima facie evidence of obviousness.

II.	Regarding claim 3, Houpt in view of Chen teach all the limitations of claim 1 including heating at a temperature of 70-250 °C (see the Table on page 8 of the original application) but fail to teach a temperature of 285-500 °C. However, the temperature is a result-effective variable as altering the temperature will alter the speed at which the solvent evaporates and the viscosity of the silicone as it impregnates the loose-fill material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).     

III.	Regarding claim 4, Houpt in view of Chen teach all the limitations of claim 1, but fail to teach the mineral wool has a soak test pH in the range as claimed. However, Houpt teaches application of the coating composition directly to a just produced glass fiber from spinning (0034). Furthermore, Applicant’s examples are also applied to just produced glass fibers after spinning (see Applicant’s specification at 0051). Therefore, the Examiner contends that Houpt in view of Chen’s glass fibers will inherently have a soak test pH in the range as claimed, as the glass fibers appear to be substantially identical.

IV.	Regarding claim 12, Houpt in view of Chen teach all the limitations of claim 1. Additionally, Houpt teaches applying the coating composition immediately after a fiberization process (Houpt at 0029 and 0034, note that the fiberization process involves spinning molten glass) which would result in the mineral wool having an initially elevated temperature and then applying the dispersion to the fibers (0034-0035) which will necessarily lower the temperature of the mineral wool. Houpt in view of Chen fail to explicitly teach the temperature range at which the mineral wool is cooled to by application of the coating composition. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a temperature in the range as claimed. Additionally, there is no evidence that the temperature that the mineral wool is lowered to is critical. Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

2.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houpt in view of Chen as applied to claim 9 above, and further in view of Peng et al. (U.S. PGPUB No. 2001/0009834).

	Regarding claim 23, Houpt in view of Chen teach all the limitations of claim 9, but fail to teach the functionalized siloxane being 3-aminopropylmethylsiloxane. However, Peng teaches a process comprising: providing a fiberglass mineral wool web comprising a collection of mineral wool fibers (0036); applying to the mineral wool a solvent-borne coating composition comprising a silicone (0036); and allowing the solvent to evaporate to provide silicone coated mineral wool (0036). Peng teaches that the silicone may be dimethylsiloxane (0036), a compolymer comprising phenylpropylmethylsiloxane (Table 1), or a copolymer comprising 3-aminopropylmethylsiloxane (Table 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a copolymer comprising 3-aminopropylmethylsiloxane for Houpt in view of Chen’s polymer. One would have been motivated to make this modification as the inclusion of the polymer would provide improved tear strength according to Peng (0029).

Allowable Subject Matter
3.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the process of claim 5. In particular, the prior art fails to teach all of a combination of using a silicone having a molecular weight of 40-82 kDa, an application rate of 0.1-2 mg silicone per gram mineral wool, and where the mineral wool is heated in a range of 200-500 °C when it is coated.

Conclusion
Claims 1-10, 12-14, 21-23, 25 and 26 are pending.
Claims 1-4, 6-10, 12-14, 21-23, 25 and 26 are rejected.
Claim 5 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
June 30, 2022Primary Examiner, Art Unit 1717